251 F.2d 914
102 U.S.App.D.C. 203
Larry SCOTT, a minor, by his mother and Next friend, Mary A.Scott, Appellant,v.SAFEWAY STORES, Inc., Appellee.
No. 14105.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 6, 1958.Decided Jan. 16, 1958.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, Judge.
Miss Mazel P. Tucker, Washington, D.C., for appellant.
Mr. Cornelius H. Doherty, Washington, D.C., for appellee.
Before DANAHER, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant, a minor, suffered unfortunate injuries while on premises maintained by the appellee.  Issues growing out of the mishap were submitted to the jury which returned its verdict in favor of the appellee.  No claim was made that error occurred in the course of the trial itself, and we have been shown no basis upon which we may properly reverse because of presently claimed error in the instructions.  Under the circumstances the judgment must be


2
Affirmed.